DETAILED ACTION
This is an allowance of all claims filed on 10/12/2020. Claims 1-20 are pending. Claims 1, 8 and 14 have been amended. Claims 1-20 are allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites the following allowable limitation: “determining one or more fragmentation strides for forming a plurality of data segments based on the determined physical erase block size for each of the plurality of physical erase blocks, wherein the one or more fragmentation strides fit data chunks to the differing physical erase block sizes;”
Closest prior art Banerjee [US 2017/0097886] appears to teach a method of creating data segments based on determined erase block size, data segments are used as building blocks of data chunks and how the fragments of data stored in storage stripes and forming plurality of data segments.
Brainer [US 6,591,327] appears to teach partitioning memory into multiple erase sectors and detecting different sized erase blocks.
Li [US 2018/0321874] appears to teach data from multiple data segments are stored across plurality of blocks.
However, the prior arts on record do not appear to teach or fairly suggest one or more fragmentation strides fit data chunks to the differing physical erase block sizes with respect to the claimed invention. Based on this rationale, Claim 1 and its dependent claims 2-7 are allowed.
Claims 8-13 are allowed with the same rationale of allowance of Claim 1 because Claim 8 recites the same allowable limitation as Claim 1.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606.  The examiner can normally be reached on Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MASUD K KHAN/            Primary Examiner, Art Unit 2132